IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-51042
                         Summary Calendar



SAMUEL LEE CURRY, JR.,

                                            Petitioner-Appellant,

versus

STATE OF TEXAS; GARY L. JOHNSON,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                            Respondents-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. A-97-CV-106
                        - - - - - - - - - -

                          August 13, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Samuel Curry (“Curry”), Texas state prisoner # 706332, has

appealed the denial of his petition for federal habeas relief.

He argues that the district court erred in denying review of his

claim, that his plea was involuntary and the result of

ineffective assistance of counsel because his state and federal

sentences did not run concurrently as promised in his state plea

agreement, since he procedurally defaulted it in state court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-51042
                               -2-

Curry also argues that the district court erred in denying his

claim that he received ineffective assistance of counsel because

his attorney failed to file timely pre-trial motions and to

prepare adequately for trial by properly investigating his case

and interviewing witnesses.   Curry has recently filed motions for

a transcript and to file supplemental brief.

     Curry’s motions are denied.    He has not demonstrated why the

transcript of the hearing is necessary given that he had access

to the audiotapes of the hearing.

     The district court correctly denied federal habeas review to

Curry’s concurrent sentences claim because he defaulted the claim

in state court pursuant to an independent and adequate state

procedural rule and was not able to demonstrate actual prejudice

as a result of the alleged violation of federal law.    See Coleman

v. Thompson, 501 U.S. 722, 750 (1991).   The district court also

correctly denied his other ineffective assistance of counsel

claims because he failed to show prejudice.    See Hill v.

Lockhart, 474 U.S. 52, 59 (1985).   The judgment of the district

court is AFFIRMED.

     AFFIRMED; MOTIONS DENIED.